Opinion issued December 2, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00594-CR
                           ———————————
              IN RE TRUMAN DERELL CHAMPION, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Truman Derell Champion, acting pro se, has filed a petition for writ of

mandamus asserting that he is entitled to an examining trial and complaining of his

pre-trial detention.1 Among other things, the petition does not comply with the




1
      The underlying case is The State of Texas v. Truman Derell Champion, cause
      number 21-CR-1731, pending in the 10th District Court of Galveston County,
      Texas, the Honorable Kerry L. Neves presiding.
requirements enumerated in the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 52.3(a)–(h), (j)–(k); TEX. R. APP. P. 52.7. Accordingly, we deny the petition.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2